BOWEN, Presiding Judge,
dissenting.
I respectfully dissent from the majority’s finding that “(s)inee defense counsel made no offer of proof, this issue is not properly preserved for our review.” Defense counsel offered to “put evidence before the court that this man’s testimony is material to the defense of Jim Reeves.” The trial judge denied this offer and specifically indicated that he was denying defense counsel “the right to put on evidence as to his (Trehern’s) testimony being material.” In my opinion, this constitutes an attempted offer of proof by defense counsel.
Additionally, the trial judge refused to allow defense counsel to ask Trehern any questions and prematurely allowed the witness to invoke his Fifth Amendment privilege against self-incrimination.
Finally, the trial judge assured defense counsel that his objection “protected” the alleged error: “You’re fully protected if I’m wrong.” The judge informed defense counsel that his ruling was final: “My mind is made up. This is going to be my ruling, and there’s no need of going any further with it.” In my opinion, defense counsel did everything he could to preserve error.